J-A20001-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                        Appellee

                   v.

JUAN C. SOSA,

                        Appellant                    No. 195 EDA 2014


         Appeal from the Judgment of Sentence December 9, 2013
           In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0006214-2012

BEFORE: DONOHUE, SHOGAN, and WECHT, JJ.

CONCURRING AND DISSENTING MEMORANDUM BY SHOGAN, J.:

                                         FILED SEPTEMBER 28, 2015

     I respectfully concur in the result only.    In my opinion, the Majority

interprets the ineffectiveness per se analysis from Commonwealth v.

Burton, 973 A.2d 428 (Pa. Super. 2009) too broadly.            While Burton

included both the complete failure to file a Pa.R.A.P. 1925(b) statement and

the untimely filing of a Pa.R.A.P. 1925(b) statement as instances of per se

ineffectiveness, in the case at bar, we are not faced with either of those

scenarios.

     Here, Appellant properly filed a timely Pa.R.A.P. 1925(b) statement

and then improperly filed a supplemental Pa.R.A.P. 1925(b) statement. See

Commonwealth v. Woods, 909 A.2d 372, 377-378 (Pa. Super. 2013)

(stating that an appellant seeking additional time to file supplemental

                                     1
J-A20001-15


Pa.R.A.P. 1925(b) statement must timely file a separate petition for an

extension of time, set forth good cause for that extension, and obtain an

order granting the request before any issues raised in an untimely

supplemental statement will be preserved for appeal).        I conclude that a

timely-filed Pa.R.A.P. 1925(b) statement followed by an untimely-filed

supplemental Pa.R.A.P. 1925(b) statement is not ineffectiveness per se.

Rather it is merely a situation where an appellant failed to raise an issue in a

timely Pa.R.A.P. 1925(b) statement. In such instances, there is no authority

to expand the time in which to permit an appellant to raise additional issues

when he or she has already filed a timely Pa.R.A.P. 1925(b) statement

outside the dictates of Woods. Moreover, there is no authority labeling a

timely-filed Pa.R.A.P. 1925(b) statement that is, in some respect, wanting,

as ineffectiveness per se.

      The Majority’s interpretation abrogates Woods.            It permits an

appellant to expand the time in which to file a supplemental Pa.R.A.P.

1925(b) statement by merely requesting it in a timely Pa.R.A.P. 1925(b)

statement.    The Majority identifies the failure to properly obtain an order

granting an extension as ineffectiveness per se and causes this Court to

address the untimely-raised issues. Because the Majority’s interpretation is

too expansive, I concur in the result only.




                                       2